Citation Nr: 1232951	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  06-23 377	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a heart disorder, claimed as secondary to diabetes mellitus, and also claimed as caused by exposure to herbicides.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a prostate disorder.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2004 RO decision.  In August 2010, the Board remanded the appeal for further evidentiary and procedural development.  Such development having been accomplished, to the extent possible, as discussed further below, the appeal has been returned to the Board for further review.


FINDINGS OF FACT

1.  In a statement received by VA in September 2010, the Veteran indicated that he wished to withdraw his pending appeal for entitlement to service connection for an acquired psychiatric disorder; as of that date, the Board had not yet promulgated a final decision on the issue presented.

2.  A heart disorder, hypertension and prostate problems were not initially manifest during service, and no evidence indicates they were initially manifest within one year of service.

3.  A heart disorder, hypertension, and prostate problems are not shown to have been caused by or aggravated by diabetes.

4.  A heart disorder, hypertension, and prostate problems are not shown to have been caused by or aggravated by exposure to herbicides, and may not be presumed to have been caused by exposure to herbicides.

CONCLUSIONS OF LAW

1.  The Veteran's appeal for entitlement to service connection for an acquired psychiatric disorder has been withdrawn.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Service connection for a heart disorder, hypertension, and a prostate disorder is not warranted, on a direct basis, as secondary to a service-connected disability, or as presumed under law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.313 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for an acquired psychiatric disorder
      
In a statement received by VA in September 2010, the Veteran requested that the VA, "Please remove my PTSD claim."  He explained that he did not "want to be known for a psychiatric disorder," and that he goes to great efforts to hide his problems from others.  He signed the statement.  We interpret this statement as a representing a desire to withdraw his pending appeal for entitlement to service connection for an acquired psychiatric disorder.  

An appellant, or his authorized representative, may withdraw an appeal to the Board by doing so in writing at any time before the Board issues its final decision.  38 C.F.R. § 20.204(b).  When he or she does so, the withdrawal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal is appropriate.  38 U.S.C.A. § 7105(d).

Because the Veteran has expressed a desire to terminate his appeal as to this claim, and because the Board had not yet promulgated an appellate decision at the time of the request for withdrawal, the legal requirements for proper withdrawal have been satisfied.  38 C.F.R. § 20.204.  Further action by the Board is not appropriate, and the appeal will be dismissed.  38 U.S.C.A. § 7105(d).

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The Veteran was provided with this information in a July 2004 letter, prior to the initial adjudication of the claims.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file shows that the Veteran was informed of these elements with regard to his claims in an August 2010 letter.  

The Veteran's service treatment records, his service personnel records, his VA medical records, his written contentions, and medical treatise evidence submitted by the Veteran, are of record and have been reviewed in support of his claims.  

The Board remanded this matter in part so that the VA's duty to assist the Veteran in developing his claim could be fulfilled by providing VA medical examinations so that informed medical opinions as to the unresolved medical questions could be obtained.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Such VA examinations were scheduled upon several different occasions; however, the Veteran failed to report for any of the scheduled examinations.  Although the notification letters themselves are not included in the Veteran's claims file, per standard VA practice, the communications from the AMC to the VA Medical Center regarding the examinations are included in his file.  As these internal communications provide the Veteran's most recent address to the Medical Center, we can reasonably assume that the Medical Center mailed the notification pertaining to the scheduled examinations to the Veteran's correct address.  

"The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the veteran wished to fully develop his claim, he had a corresponding duty to assist by reporting for the scheduled examinations so that informed medical opinions could be associated with his claims file and reviewed by adjudicators.  The Board therefore holds that, even though the veteran's claim has not been fully developed, the VA has fulfilled its duty to assist him to the extent possible.  We will thus proceed to evaluate the veteran's claim based on the evidence currently of record.

All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met to the extent possible with regard to the matter decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Governing laws and regulations

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When a chronic disease such as hypertension, cardiovascular-renal disease, or any malignant tumor becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  Thus, establishing service connection on a secondary basis requires competent evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Regulations pertaining to Agent Orange exposure, which includes all herbicides used in Vietnam, provide that if a veteran served on active duty in Vietnam during the Vietnam era, the veteran is presumed to have been exposed to Agent Orange or similar herbicides.  38 C.F.R. § 3.307.  These regulations also stipulate the diseases, including ischemic heart disease and prostate cancer, for which service connection may be presumed due to an association with exposure to herbicide agents.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in Section 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  38 C.F.R. § 3.307(d).  

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  

Analysis

The Veteran's service records reflect no complaints or treatment for a heart disorder, hypertension, or a prostate condition during service.  There are no post-service medical records reflecting the Veteran's physical condition within one year of discharge available to the VA.  Absent any indication of the claimed disabilities during service or within one year of service, direct service connection is not warranted, and service incurrence for any chronic disease may not be presumed under law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

More recent post-service medical records show, in pertinent part, treatment for longstanding atrial fibrillation.  See, e.g., VA treatment records dated in May 2001, January 2003, July 2004, July 2009, and February 2010.  Notably, in April 2001, it was assessed that the Veteran had questionable coronary artery disease (CAD) as the Veteran had elevated troponins consistent with that diagnosis with a history of chest pain and it was noted that the Veteran had all of the risk factors.  The Board notes, however, that this diagnosis was not subsequently definitively established and later medical records do not include CAD or ischemic heart disease as a diagnosis.  

The Veteran's primary contentions are that his heart condition, hypertension, and prostate problems are either proximately caused by his service-connected diabetes or related to exposure to herbicides during the course of his Vietnam service.  VA has conceded that the Veteran was exposed to herbicides in Vietnam, and service connection for diabetes was granted on this basis.

The Board notes that there are outstanding medical questions in this case.  As discussed above, the Veteran has failed to report for VA examinations which could have yielded the medical opinions needed for full understanding of his disabilities and their etiology.  

The Board notes that the Veteran has submitted medical treatise evidence addressing the relationship between diabetes, heart disease, and hypertension.  However, the record does not contain competent and credible evidence as to whether the Veteran's particular heart problems or his hypertension are related to his diabetes.  Similarly, there is no medical evidence tending to support his claim of herbicide causation.  He have not been given a diagnosis indicative of ischemic heart disease, which is presumed under law to have been caused by herbicide exposure; rather his heart disease involves a rhythm disorder, which is not covered under the legal presumption.  In this regard, the Board notes that the presumptive ischemic heart diseases based on herbicide exposure include myocardial infarction and coronary artery disease, but not hypertension.  See 75 Fed. Reg. 14,391, 14,393 (codified at 38 C.F.R. § 3.309(e).

With regard to the Veteran's prostate problems, because he failed to report for the scheduled VA examinations, there is no medical opinion as to any relationship to his diabetes.  His VA treatment records reveal that he has benign prostatic hypertrophy without urinary obstruction, and does not have prostate cancer.  Prostatic hypertrophy is not covered by the legal presumption of herbicide causation, however, and no other medical evidence links his prostate problems to service in any way.  

As set forth above, governing regulation provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  In this case, the evidence of record does not contain information pertinent to the question of whether his heart disorder, hypertension, or prostate problems are related either to diabetes or to herbicide exposure.  Although the Veteran was provided with the opportunity to obtain such medical opinion, he did not avail himself of this opportunity, and consequently, VA is left without a complete record to adjudicate his claims.  

It is important to observe that these are questions of an inherently medical nature which require medical expertise to resolve.  Neither the Board nor the Veteran possesses such expertise.  Generally, lay persons ostensibly untrained in medicine can provide personal accounts of symptomatology, but cannot provide evidence constituting a medical conclusion, such as an opinion as to the medical characteristics of symptoms or the etiology of a disease.  For the most part, medical testimony must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  As a lay person, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Veteran's own assertions as to the validity of his claims cannot be accorded probative weight in these matters.  

In summary, the preponderance of the evidence, as it stands, is against the Veteran's claims for service connection for a heart disorder, hypertension, and prostate problems.  The benefits sought must be denied.


ORDER

The appeal for entitlement to service connection for an acquired psychiatric disorder is dismissed.

Service connection for a heart disorder is denied.

Service connection for hypertension is denied.

Service connection for a prostate disorder is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


